
	
		I
		111th CONGRESS
		2d Session
		H. R. 6369
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Nye introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to codify the
		  Military Spouse Career Advancement Account program (MyCAA) conducted by the
		  Department of Defense to assist spouses of members of the Armed Forces serving
		  on active duty to pursue educational opportunities and career training, to
		  ensure that such educational opportunities and training are available to all
		  military spouses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 MyCAA Act.
		2.Military Spouse
			 Career Advancement Account program (MyCAA)
			(a)Codification of
			 MyCAA programSubsection (a)
			 of section 1784a of title 10, United States Code, is amended by adding at the
			 end the following new paragraph:
				
					(3)(A)As one of the programs established under
				this section to assist spouses of members of the armed forces, the Secretary
				shall continue to carry out the Military Spouse Career Advancement Account
				(MyCAA) program, under which an eligible spouse may receive up to $6,000 in
				tuition assistance for education and training courses and licensing and
				credentialing fees.
						(B)Financial assistance provided under the
				MyCAA program shall be available to cover the costs of the following:
							(i)State certifications for teachers,
				medical professionals, and other occupations requiring recognized
				certifications.
							(ii)Licensing exams and related
				preparation courses.
							(iii)Continuing education classes,
				including classes offered through professional associations.
							(iv)Degree programs, including programs
				at four-year colleges and universities, leading to employment in portable
				careers.
							(v)Secondary education completion
				courses, GED tests, and English as a Second Language (ESL) classes.
							(C)Financial assistance provided under the
				MyCAA program may not be used to pay for computers, application, graduation or
				membership fees, student activity cards, child care, parking, transportation,
				or medical services.
						(D)An eligible spouse must obtain an approved
				MyCAA Financial Assistance document before incurring the tuition fees for which
				payment under the program is sought. The MyCAA program does not provide
				reimbursements of any kind to spouses for any reason. Once the eligible spouse
				obtains the MyCAA Financial Assistance document, there is no deadline before
				which the spouse must complete the education or training courses for which
				assistance is sought under the
				program.
						.
			(b)Guarantee of
			 education and training opportunities for military
			 spousesSubsection (a)(1) of such section is amended by striking
			 may establish and inserting shall
			 establish.
			(c)Eligible
			 military spousesSubsection (b) of such section is
			 amended—
				(1)by inserting
			 (1) before Assistance; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Secretary of Defense may not restrict
				participation in the MyCAA program required by subsection (a)(3) to the spouses
				of members serving in particular grades. Instead, subject to the availability
				of funds for the MyCAA program, the Secretary shall make the MyCAA program
				available to all eligible
				spouses.
						.
				
